     Case 4:20-cv-01731 Document 49 Filed on 08/20/21 in TXSD Page 1 of 19
                                                                   United States District Court
                                                                     Southern District of Texas

                                                                        ENTERED
                  IN THE UNITED STATES DISTRICT COURT                 August 20, 2021
                   FOR THE SOUTHERN DISTRICT OF TEXAS                Nathan Ochsner, Clerk
                            HOUSTON DIVISION


PRINCE GREEN,                          §
TDCJ #1194396,                         §
                                       §
                  Plaintiff,           §
                                       §       CIVIL ACTION NO. H-20-1731
v.                                     §
                                       §
JEFFERY RICHARDSON,                    §
                                       §
                  Defendant.           §


                      MEMORANDUM OPINION AND ORDER


      State inmate Prince Green has filed a Prisoner's Civil Rights

Complaint ("Complaint")        (Docket Entry No. 1) alleging that the
defendant, Warden Jeffery Richardson, failed to adequately protect
him from contracting COVID-19 at the Estelle Unit in Huntsville.
At the court's request, Green has also filed "[Plaintiff's] More
Definite Statement" of his claims           (Docket Entry No. 14).             Now
pending before the court is Defendant's Motion to Dismiss Pursuant
to Rules 12 (b) (1) and Rule 12 (b) (6) ("Motion to Dismiss"} (Docket
Entry No. 38}.     Green has not filed a response and his time to do
so has expired.      Instead, Green has filed several motions asking

the court to order Warden Richardson to transfer him to a different
prison facility, release him from custody, or grant relief on other
issues that are unrelated to the claims asserted in the Complaint,
such as the lack of air-conditioning, the presence of systemic
racism,   and the denial of telephone privileges              (Docket Entry
     Case 4:20-cv-01731 Document 49 Filed on 08/20/21 in TXSD Page 2 of 19



Nos. 42, 43, 44, 45, 46, 47, 48).             None of these motions contain a

certificate of service showing that Green has complied with the
court's previous instructions or the                Federal   Rules of Civil
Procedure by serving a copy on the defendant's counsel of record
(Order and Request for Answer, Docket Entry No. 30,                pp. 3-4).
After considering all of the pleadings and the applicable law, the
Motion to Dismiss will be granted and all of Green's motions will
be denied for the reasons explained below.


                                  I.   Background

          Green filed this lawsuit in May of 2020 expressing concern
about his health and the spread of COVID-19 within the Texas

Department of Criminal Justice - Correctional Institutions Division
( "TDCJ") , particularly at the Estelle Unit where Green resides. 1
Green discloses that he has been incarcerated in TDCJ since 2003,
and that he has been confined at the Estelle Unit since 2017. 2              He
is presently assigned to the general population, where he is lodged
in a cell with one other cell mate in the "Faith-Base[d] wing" of
the prison. 3



      Complaint, Docket Entry No. 1, p. 4.
          1
                                                  For purposes of
identification all page numbers refer to the pagination imprinted
on each docket entry by the court's electronic case filing system,
ECF.
          2
              Plainti   's More Definite Statement,    Docket Entry No. 14,
p.   1.

          3
              Id. at 1-2.
                                        -2-
    Case 4:20-cv-01731 Document 49 Filed on 08/20/21 in TXSD Page 3 of 19



         Green, who was 63 years of age when             s Complaint was       led,
notes that he suffers from several chronic medical conditions,
including:         diabetes,   high   blood    pressure,    unspecified       "heart
problems," a "breathing problem," neuropathy, major depression,. and
a "bladder problem." 4           Green acknowledges that he has not been
diagnosed with COVID-19 and that he has tested negative multiple
times. 5 Nevertheless, Green contends that Warden Richardson f�iled

to keep the prison population safe at                    outset of the pandemic
because inmates with COVID-19 were being transferred from other

facilit           to the Estel     Unit, which was not "practicing social
distancing" or taking adequate precautions to stop the spread of

the virus. 6         Noting that he is in poor health and that.he has

already served at least 18 years in prison, Green asks that he be
allowed to "go home and die in peace." 7
         Warden     Richardson   moves   to    dismiss     the    Complaint   under
Rule 12 (b} (1)       of the Federal Rules of Civil Procedure on the
grounds that he lacks authority to grant the relief sought and,
therefore, Green lacks standing to sue. 8                Warden Richardson also.



         4
             Complaint, Docket Entry No. 1, p. 4 .
     .Plaintiff's More Definite Statement, Docket Entry No. 14,
         5

pp. 4-5.
         6
             Complaint, Docket Entry No. 1, p. 4.


         8
             Motior1 to Dismiss, Docket Entry No.    38,    pp.   2-3.

                                         -3-
      Case 4:20-cv-01731 Document 49 Filed on 08/20/21 in TXSD Page 4 of 19



moves to oismiss .all of Green's claims under Rule 12(b)(6), noting

that Gr.een       admits in his      pleadings      that he          did not exhaust

administrative remedies before filing suit. 9 Alternatively, Warden

Richardson argues that Green fails to state a claim for which

relief may be granted because his allegations are insufficient to

establish liability for a constitutional violation under 42                       u.s.c.
 § 1983. 10    These arguments are examined below under the applicable

standard of review.


                           II.    Standard of Review

.A.    Motions to Dismiss Under Rule 12(b) (1)

       The     defendant   has moved       to    dismiss       the    Complaint     under

Rule 12(b)(1) of the Federal Rules of Civil Procedure for lack of

subject matter jurisdiction.             Federal courts are "courts of limited

jurisdiction,        having      'only     the   authority           endowed   by    the

Constitution and that conferred by Congress.'"                         Halmekangas v.·

State Farm Fire and Cas·ualty Co.,               603 F.3d 290,         292 (5th Cir.

2010).        "'A case is properly dismissed for lack of subject matter


       9
           Id. at 4-6.
                                     '                     '

             at 6-8. Warden Richardson also raises the defense of
qualified immunity.         id. at 10 12. The court does not address
this defense because Green does not seek monetary damages. See
Complaint, Docket Entry No. 1, p. 4. "Neither absolute nor
qualified immunity extends to suits for injunctive or declaratory
relief under § 1983." Orellana v. Kyle, 65 F.3d 29, 33 (5th Cir.
19.95) · (internal quotation marks and citation omitted); Williams. v.
Ballard, 466 F.3d 330, 334 & n.7 (5th Cir. 2006) (observing that
qualified immunity does not apply to claims for prospective
injunctive relief).
                                          -4-
     Case 4:20-cv-01731 Document 49 Filed on 08/20/21 in TXSD Page 5 of 19



jurisdiction when the court ·1acks the statutory or constitutional

p·ower to adjudicate the case.     111
                                           Krim v. pcOrder.com, Inc., 402

F.3d 489, 494 (5th Cir. 2005).
      Dismissal under Rule 12(b)(1) is appropriate if the plaintiff
lacks the requisite standing to sue.            See, e.g., Little v. KPMG
LLP, 575 F.3d 533, 541 (5th Cir. 2009) (affirming dismissal for
lack of s.tan,ding under Rule 12(b)(l)).            When a Rule 12(b)(1)
challenge is raised with other Rule 12 challenges, the .court should

consider the Rule 12(b)(1) arguments before addressing any attack
on the merits.     Ramming v. United States, 281 F.3d 158, 161 (5th
Cir. 2001) (citing Hitt v. City of Pasadena, 561 F.2d 606, 608 (5th
Cir. 1977) (per curiam)).


B.    Motions to Dismiss Under Rule 12{b) {6)

      The defendant has moved            to dismiss the    Complaint under
Rule 12(b)(6) of the Federal Rules of Civil Procedure for failure
to state a claim upon which relief may be granted.           To withstand a
motion to dismiss under Rule 12(b)(6), the factual allegations in
the complaint ''must be enough to raise a right to relief above the
speculative level[.]"      Bell Atlantic Corp. v. Twombly, 127 S. Ct.
1955, 1965 (2007) (citation omitted). If the complaint has not set
forth "enough.facts to state a claim to relief that is plausible on
its face," it must be dismissed.           Id. at 1974.
      In reviewing a motion under Rule 12(b)(6),              a court must
"'accept[] all well-pleaded facts as true and view[] those facts in

                                     -5-
     Case 4:20-cv-01731 Document 49 Filed on 08/20/21 in TXSD Page 6 of 19



the light most favorable to the plaintiff.'"              Bustos v. Martini

Club, Inc., 599 F.3d 458, 461 (5th Cir. 2010) {citation omitted).
However, a reviewing court need not accept as true any "conclusory
allegations, unwarranted factual inferences, or legal conclusions."
Ferrer v. Chevron Corp., 484 F.3d 776, 780                  (5th Cir. 2007)

(citation and internal quotation marks omitted).                In other words,
"[t] hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice." Ashcroft

v. Igbal, 129 S. Ct. 1937, 1949 (2009) (citing Twombly, 127 S. Ct.
at 1966).
      Green represents himself in this action. A pro se litigant's
pleadings are held to a less stringent standard than those drafted
by lawyers.     See Haines v. Kerner, 92 S. Ct. 594, 596 (1972) (per
curiam); see also Erickson v. Pardus, 127 S. Ct. 2197, 2200 (2007)

( "A document      led pro se is 'to be liberally construed[.] '")
(quoting    Estelle    v.   Gamble,     97   S.    Ct.   285,    292   (1976)).

Nevertheless, a plaintiff's factual allegations "must be enough to
raise a right to relief above the speculative level[.]"                Twombly,
127 S. Ct. at 1965. If the plaintiff's complaint has not set forth
"enough facts to state a claim to relief that is plausible on its
face," it must be dismissed.        Id. at 1974.

                             III.     Discussion

A.    Lack of Subject Matter Jurisdiction

      Noting that the only relief sought by Green is release from
prison, Warden Richardson moves to dismiss the Complaint under

                                      -6-
    Case 4:20-cv-01731 Document 49 Filed on 08/20/21 in TXSD Page 7 of 19



Rule 12(b)(1) for lack of subject matter jurisdiction.11                                  Warden

Richardson explains that only the Texas Board of Pardons and
Paroles has authority to grant early release. from imprisonment on
an otherwise valid sentence. 12                  Tex.       Gov 1   t Code          §    508.141
(establishing authority by a "parole panel' to consider and order
                                                        1




release      on   parole);   see   also   Tex.    Gov't        Code     §           508.146(a)
(describing       eligibility for    release on             Medically           Recommended
Intensive Supervision as determined by a "parole panel'                 1
                                                                            )   •
                                                                                    13
                                                                                         Because
the Texas Board of Pardons and Paroles is an agency that is
separate from TDCJ, Warden Richardson explains further that he does

not have authority to order Green's release on any form of parole.14

Therefore, Warden Richardson argues that the Complaint must be
dismissed because Green cannot establish the requisite standing to
sue for this type of injunctive relief. 15


     11
          Motion to Dismiss, Docket Entry No. 38, pp. 2-3.
              at 3.
      Green has filed a motion seeking compassionate release from
     13

prison, citing fear of COVID-19, racism, and the refusal of TDCJ to
transfer him to an air-conditioned unit. See Motion to Implement
or Apply Compassionate Release Motion by Prisoners, Docket Entry
No. 47, p. 1. Apart from the form of parole known as Medically
Recommended Intensive Supervision, it appears that Texas affords no
avenue for compassionate release that is comparable to 18 u.s.c.
§ 3582(c) (1) (A) (i), which authorizes the modification of a term of
imprisonment for federal prisoners where "extraordinary and
compelling reasons {/ are shown.     Green provides no authority in
support of his request for release. Accordingly, Green's request
for compassionate release will be denied.
     14
          Motion to Dismiss, Docket Entry No. 38, p. 3.
     l5Id.
                                      -7-
   Case 4:20-cv-01731 Document 49 Filed on 08/20/21 in TXSD Page 8 of 19



       Lack of standing implicates federal court jurisdiction, which

is limited by Article III of the United States Constitution to
"cases 11 and "controversies.            11
                                                U.S. Const. art. III,               § 2.
California v. Texas, 141 S. Ct. 2104, 2113 (2021) (noting that a
federal     court's         power   to        adjudicate       a     case     "includes      the
requirement that litigants have standing"). It is well established
that "the irreducible constitutional minimum of standing contains
three elements.      11
                           Lujan v. Defenders of Wildlife, 112 S. Ct. 2130,
2136    (1992).           To satisfy these elements a plaintiff seeking
injunctive      or        declaratory         relief    must       have     (1)   suffered    an
injury-in-fact that is concrete                        and   actual or imminent,             not
hypothetical;        (2) that is fairly traceable to the defendant's
actions; and (3) that is likely to be redressed by a favorable
decision.      See id.        At the motion-to dismiss stage "the plaintiff

must clearly                     allege facts demonstrating each element."
SpoJ.ceo, Inc. v. Robins, 136                 s. Ct. 1540, 1547 (2016) (internal
quotation marks omitted).
       Green    has        not   demonstrated           that       Warden     Richardson      is
authorized to release him from prison, which is the only relief
requested      in    the     Complaint.           Absent       a    showing       that   Warden
Richardson has $UCh authority, Green has not established that his
Complaint is capable of redress or that he has the requisite
standing to sue Richardson for injunctive or declaratory relief.
See Okpalobi v. Foster, 244 F.3d 405, 426-27, 431 (5th Cir. 2001)
(en bane) (concluding that the plaintiffs                                 led to demonstrate
standing to maintain an action for injunctive relief in federal

                                                -8-
     Case 4:20-cv-01731 Document 49 Filed on 08/20/21 in TXSD Page 9 of 19



court because the defendants lacked authority and had "no power to

redress the asserted injuries"} ; . see also Hale v. Collier, Case

No. 1:2·0-CV--841-RP-SH, 2020 WL 5249532, at *3 (W.D. Tex. Sept. 3,

2020) (concluding that the plaintiff lacked standing to sue TDCJ

officials for release that could only be granted by the Texas Board

of Pardons and Paroles},            report and recommendation adopted as

modified, Hale v. Collier, 1:20-cv-841-RP, 2020 WL 6441099, at *2

(W.D. Tex. Nov. 3, 2020).           If a court determines at any time that

it lacks subject matter jurisdiction, "the court must dismiss the

action."       Fed. R. Civ. P. 12(h) (3}.        Accordingly, the Motion to

Dismiss for lack of subject matter jurisdiction will be granted.


B.   ·Lack of Exhaustion

      To      the   extent   that   Green    challenges   conditions   of    his

confinement, Warden Richardson argues that the Complaint must be

dismissed because it is evident from the pleadings that Green did

not exhaust available administrative remedies before filing suit. 16

Because this case is governed by the Prison Litigation Reform Act

( "PLRA") �    42 U.S.C. § 1997e (a) ,       Green was required to exhaust

administrative re.medies before filing a suit · challenging prison

conditions. 17      See Woodford v. Ngo, 126 S. Ct. 2378, 2382-83 (2006}


      16
           Motion to Dismiss, Docket Entry No. 38, pp, 4-6.

      Dsection 1997e(a) prov�des that

      No action shall be };:)rought with respect to prison
      co;nditions under sectior'.i. 1983 of this title, or any other
      Federal law, by a pri'soner confined in any jail, prison,
                                                           (continued...}

                                       -9-
   Case 4:20-cv-01731 Document 49 Filed on 08/20/21 in TXSD Page 10 of 19



{citing Porter v. Nussle, 122. S. Ct.· 983, 988 (2002); Booth v.

Churner, 121 S. Ct. 1819, 1825 {2001)); see also Jones v. Bock, 127
S. Ct. 910, 918 19 (2007) · (confirming that "[tlhere is no question
that exhaustion is mandatory under the PLRA and that unexhausted
claims cannot be brought in court").
     TDCJ has a formal two-step administrative grievance process.
See Johnson v. Johnson, 385 F.3d 503, 515 (5th Cir. 2004); see also
Wendell v. Asher, 162 F.3d 887, 891 (5th Cir. 1998) (outlining the
two-step    procedure,      which   at    Step    1   entails    submitting   an
administrative grievance at the institutional level followed by a
Step 2 appeal if the result is unfavorable).                A Step 1 grievance,
which is reviewed by officials at the inmate's assigned facility,
must be filed within fifteen days of the alleged incident or

challenged event.            Johnson, 385 F.3d at 515.           Once an inmate

receives a response to his Step 1 grievance, he then has ten days
to file a Step 2 grievance to appeal an unfavorable result at the

state level.         id.    Substantial compliance with this process is
not enough to exhaust remedies under the PLRA.                   See Dillon   V.


Rogers,    596 F.3d 260,     268 (5th Cir. 2010) ("Under our strict
approach, we have found that mere 'substantial compliance' with
administrative remedy        procedures        does   not   satisfy   exhaustion


       ( •••continued)
     17

     or other correctional facility until such administrative
     remedies as are available are exhausted.
42 U.S.C.   §   1997e(a).
                                         10-
    Case 4:20-cv-01731 Document 49 Filed on 08/20/21 in TXSD Page 11 of 19



     .").      A Texas prisoner must pursue a grievance through both

steps to satisfy the exhaustion requirement. See Johnson, 385 F.3d

at 515 (citation omitted).

      Green admits in his Complaint, which is dated May 14, 2020,
that he did not exhaust administrative remedies by completing both
steps of the TDCJ grievance process before filing suit. 18          Pointing
to this admission, Warden Richardson raises lack of exhaustion as
an affirmative defense. 19     See Hershberger v. Lumpkin, 843 F. App'x
587, 590 (St Cir. 2021) (emphasizing that "the failure to exhaust
administrative      remedies   is   an   affirmative    defense   and   must
generally be pled by defendants in order to serve as the basis for
dismissal") (citations omitted).           Green has not    led a reply to
the Motion to Dismiss and none of his other submissions demonstrate
that he complied with the exhaustion requirement before filing this
lawsuit. 20


      18
           Complaint, Docket Entry No. 1, pp. 3, 5.
     19
           Motion to Dismiss, Docket Entry No. 38, p. 5.
     20
       It appears from the pleadings that Green filed one or more
Step 1 grievances before filing suit, but he does not allege facts
showing that he completed Step 2 before executing his Complaint.
     Plaintiff's More Definite Statement, Docket Entry No. .14,
pp. 8, .9 (referencing two Step 1 grievances submitted by Green).
Although a supplemental pleading contains both Step 1 and Step 2
grievances that Green submitted regarding claims of racism at the
Estelle Unit, the Step 1 grievance (#20201492030) was returned by
the grievance investigator and the Step 2 grievances were not
accepted. See Exhibits attached to Letter, Docket Entry No. 16,
pp. 2-7.     Although it appears that Green has not exhausted
administrative remedies, the court, in Part III.C infra, will
consider the merits of Green's claims and the defendant's
additional arguments in an abundance of caution.
                                    -11-
     Case 4:20-cv-01731 Document 49 Filed on 08/20/21 in TXSD Page 12 of 19



     · The Fifth Circuit has emphasized that "pre-filing exhaustion

of prison grievance processes is mandatory" and that .. district
courts lack discretion to excuse a prisoner's failure to exhaust
his administrative remedies.        See Gonzalez v. Seal, 702 F.3d 785,
788 (5th Cir. 2012) (noting further that " [d] istrict courts have no
discretion
         . to excuse a prisoner's failure to properly exhaust the
prison       grievance   process   before    filing    their    complaint") .
Therefore, a case must be dismissed if available administrative
remedies were not exhausted.        Id.; see also Valentine v. Collier,

978 F.3d 154, 162 (5th Cir. 2020) (holding that Texas prisoners
were required to exhaust administrative remedies available in TDCJ
before filing suit about COVID-19 and that their failure to do so
was "fatal1 to their claims) ;
               '                      Because Green has not demonstrated
that he exhausted administrative remedies as required before filing
suit, this action is subject to dismissal for failure to comply
with 42 U.S.C. § 1997e(a).


C.    Failure to State a Claim

      Assuming that Green properly exhausted administrative remedies
before filing his Complaint,          Warden Richardson argues in the
alternative that the Complaint must be dismissed for failure to
state a claim because the allegations are insufficient to establish
his liability as a supervisory official. 21              Warden Richardson
contends further that Green's general allegations are insufficient


      21
           Motion to Dismiss, Docket Entry No. 38, pp. 8-10.
                                     -12-
    Case 4:20-cv-01731 Document 49 Filed on 08/20/21 in TXSD Page 13 of 19



to demonstrate a constitutional violation of the Eighth Amendment. 22

The arguments are addressed in turn.

      1.        Supervisory Liability
      It is well established that a supervisory official may not be

held liable for a civil rights violation under a theory of
respondeat superior or vicarious liability.                       Monell v. Dep't of
Social Services of City of New York, 98 s. Ct. 2018, 2036 (1978).
Because vicarious liability is inapplicable in an action under 42
U.S. C.     §   1983,    "a plaintiff must plead that each Government­
official defendant, through the official's own individual actions,
has violated the Consti tution.             11
                                                      Igbal,    129 S. Ct.        at 1948.

"Supervisory officials · are accountable for their own acts of
deliberate indifference and            for        implementing         unconstitutional
policies        that    causally   result        in    injury    to    the   plaintiff."
Alderson v. Concordia Parish Correctional Facility, 848 F.3d 415,

420 (5th Cir. 2017) (citation omitted).
      Green       asserts   that   Warden        Richardson       is    liable     because
prisoners with COVID-19 were transferred from other TDCJ facilities
to the Estelle Unit, increasing the possibility that he could
become infected. 23         However, Green does not allege facts showing
                                                                         .    .
that Warden Richardson was personally involved in authorizing the


      22
           Id. at 6-8.
      23
           Plaintiff' s More Definite Statement, Docket Entry No. 14,
p. 11.
                                        -13-
   Case 4:20-cv-01731 Document 49 Filed on 08/20/21 in TXSD Page 14 of 19



transfer of prisoners from other TDCJ facilities or that he had any
authority to prevent those transfers.           Because Green does not
allege specific facts showing that Warden Richardson personally
authorized the transfers or that he implemented a constitutionally
deficient policy allowing those transfers to occur, Green fails to
state a claim against Warden Richardson in connection with this

issue.

     2.    Eighth Amendment - Deliberate Indifference
     Warden Richardson argues that Green's general concerns about
exposure to COVID-19 are insufficient to establish a violation of
the Eighth Amendment,      which prohibits conditions that pose · an

unreasonable risk to a prisoner's health and safety.            See I e.g.,
Helling v. McKinney, 113 s. Ct. 2475, 2481 (1993).              \\To show a

viblaticm of•· the· · Eighth Amendment,     the plaintiff must prove:
(1) objective exposure to a substantial risk of serious harm; and
(2) that prison officials acted or faiTed to act with deliberate
indifference to that risk.n      Carlucci v. Chapa, 884 F.3d 534, 538
(5th Cir. 2018) (citat�on and internal quotation marks omitted).
     "Deliberate indifference is an extremely high standard to
meet."    Domino v. Texas Dep't of Criminal Justice, 239 F.3d 752,
756 (5th Cir. 2001).     "[A] prison official cannot be found liable
under the Eighth Amendment for denying·an inmate humane conditions
of confinement unless the of        cial knows of and disregards an
excessive risk to inmate health or safety; the official must both

                                   -14-
   Case 4:20-cv-01731 Document 49 Filed on 08/20/21 in TXSD Page 15 of 19



be aware. of facts from. which the inference. c�uld be drawn that a

substantial risk of serious harm exists, and he must also.qraw the
inference."      Farmer v. Brennan, 114 S. Ct. 1970, 1979. {1994) .         A
prison official acts with the requisite deliberate indifference
"only if he knows that inmates face a substantial risk of serious
harm and disregards that risk by failing to take reasonable
measures to abate it."     Id. at 1984.
     The pleadings reflect that Green had only one encounter with
Warden Richardson, which occurred in January of 2020.24             On this

occasion Green approached Warden Richardson at the "Central desk"
and asked "what he was going to do about the COVID virus," but
Richardson "didn't say anything" so Green continued walking. 25 This
allegation does not demonstrate that Warden Richardson was aware of
Green's pre-existing medical conditions or concerns and ignored a
risk to Green's health with deliberate indifference.26


     24   See id. at 12.
     25Id.
     26
       Green alleges that he later complained about the loss of
taste and smell, night sweats, headache, as we.11 as mental stress,
but that he was denied medical care for symptoms of COVID 19 by
unidentified nurses and "Dr. Williams," who serves as the "Medical
Administrator." See Plaintiff's More Definite Statement, Docket
Entry No. 14, pp. 7, 8. Assuming that these allegations are true,
Green does not articulate facts showing that Warden Richardson was
aware of his symptoms or that he was involved in the denial of
medical care. For purposes of 42 U.S.C. § 1983, Warden Richardson
is not vicariously liable for the actions of subordinate employees.
See Pierce v. Texas Dep't of Criminal Justice, Institutional Div.,
37 F.3d 1146, 1150 {5th Cir. 1994) {"Vicarious liability does not
apply to § 1983 claims") {citing Monell, 98 S. Ct. at 2037) .
                                   -15
    Case 4:20-cv-01731 Document 49 Filed on 08/20/21 in TXSD Page 16 of 19



       Green acknowledges that measures were taken to prevent the

spread of COVID 19 at the Estelle Unit.                 The unit was placed in
lockdown and privileges               were. suspended    at the   start   of the
pandemic. 27      Cells were "spray[ed]" and inmates were given soap and

masks. 28      The pleadings further confirm that Green has been tested
for COVID-19 on multiple occasions with negative results each
time. 29      He has also received at least one dose of the vaccine. 30
Although Green contends that Warden Richardson should have asked
for "help" from the "CDC," he does not allege what else Warden
Richardson could have or should have done. 31
       Available public records reflect that TDCJ acted promptly in
response to the threat posed by the COVID-19 global pandemic, which
caused the President of the United States to declare a national
state of emergency on March 13, 2020.               See Proc. No. 9994, 85 Fed.
Reg. 15,337, 2020 WL 1272563 (Mar. 13, 2020).               The Governor of the
State of Texas issued a disaster declaration that same day.                  See
Governor of the State of Tex., Proclamation No. 41-3720, 45 Tex.
Reg.     2087, 2094 95        (Mar.    13, 2020).       The Fifth Circuit has


               Plaintiff's More Definite Statement, Docket Entry No. 14,
pp. 10-11.
       28
            See id. at 9.
       29
            See id. at 4-5.
      See Motion [to] Stop Inmate From Taking Shot, Docket Entry
       30

No. 43, p. 1.
       31   See Plaintiff's More Definite Statement, Docket Entry No. 14,
p. 11.
                                          -16-
      Case 4:20-cv-01731 Document 49 Filed on 08/20/21 in TXSD Page 17 of 19



addressed TDCJ's response to COVID 19 in the form of a policy that

was implemented by the TDCJ Correctional Managed Health Care
Committee on March 20, 2020, which was subsequently revised several
times to incorporate guidance from the Centers for Disease Control.
       Valentine, 978 F.3d at 163 (discussing Correctional Managed
Health Care Policy B-14.52).           After briefly describing the policy
the     Fifth    Circuit    found    that    "TDCJ      met    its    constitutional
obligations" under Eighth Amendment precedent,                       which precludes
liability where prison officials have responded reasonably to a
known risk to inmate health or safety "'even if the harm ultimately
was not averted.'"           Id.    (quoting Farmer,          114 S. Ct. at 1974)
(emphasis omitted).
        Absent    facts    showing    that     Warden    Richardson         acted   with
deliberate       indifference,       Green's     conclusory       allegations       and
generalized fears about COVID-19 are insufficient to state a claim
under    §   1983.   See Iqbal,       129 S. Ct. at 1949             (observing that
"'naked assertion[s]' devoid of 'further factual enhancement'" do
not suffice) (quoting Twombly, 127 S. Ct. at 1966) (alteration in
original);       Young v. McCain,       760 F.     App'x 251,         257    (5th Cir.
Jan. 14, 2019) (per curiam) (concluding that a pro se prisoner's
concl.usory allegations of "ill will" and "injurious intent" were
insufficient to state a claim) (citing Koch v. Puckett, 907 F. 2d
524, 530 (5th Cir. 1990)).           Other courts have concluded that where
an inmate alleges that prison personnel "were constitutionally
deficient in mitigating inmates' COVID-19 risks                         . as a whole

                                         17-
   Case 4:20-cv-01731 Document 49 Filed on 08/20/21 in TXSD Page 18 of 19



      [t]his does not demonstrate their subjective knowledge of a

risk in   [the inmate's]      particular case that they specifically
disregarded."        Thompson v.    Bonner,   No. 2:20-cv-2658-JTF,          2021
WL 1865265, at *6 (W.D. Tenn. May 10, 2021); see also Moore v.
Washington, Case No. l:20-cv-1184, 2021 WL 508304 at *6 (W.D. Mich.
Feb. 11, 2021) (dismissing claim under § 1915A brought by inmate
based on prison's handling of COVID-19 and finding plaintiff "fails
to allege any specific facts showing that the named Defendants in
this case acted with the requisite deliberate indifference to a
substantial risk of serious harm to Plaintiff") ; Mccrary v. DeWine,

Case No. l:20-cv-388� 2021 WL 320737 at *4 (S.D. Ohio Feb. 1, 2021)
(recommending dismissal under § 1915A and finding that "Plaintiffs'
general   conclusory      allegation     that        the   prison   system    is
ill-equipped    for    social distancing        or    protecting    inmates   is
insufficient    to    state   a   claim."),     report     and   recommendation
adopted, Mccrary v. DeWine, Case Number l:20cv388, 2021 WL 1087465
(S.D. Ohio March 22, 2021).         Because Green has failed to allege
facts establishing a constitutional violation after having an
opportunity to supplement his pleadings, Warden Richardson's Motion
to Dismiss will be granted and this action will be dismissed with
prejudice.

                        IV.   Conclusion and Order

     Based on the foregoing, the court ORDERS as follows:

     1.    Defendant's     Motion   to    Dismiss  Pursuant   to
           Rules 12 (b) (1) and 12 (b) (6) (Docket Entry No. 38)
          .is GRANTED.

                                      18-
   Case 4:20-cv-01731 Document 49 Filed on 08/20/21 in TXSD Page 19 of 19




     2.   The c.ivil action filed by Prince Green is DISMISSED
          WITH PREJUDICE.

     3.   All of Green's pending motions (Docket Entry
          Nos. 42, 43, 44,. 45, 46, 47, 48) are DENIED.

     The Clerk· Ts directed to provide a copy of this Memorandum

Opinion and Order. to the parties.

     SIGNED at Houston, Texas, on this 20th day of August, 2021.




                                                  SIM LAKE
                                    SENIOR UNITED STATES DISTRICT JUDGE




                                   -19-
